Myers, J.
— Appellee brought this suit against the» Indianapolis Construction Company, as principal, and appellant, Aetna Indemnity Company, as surety, on bonds given to secure the performance of contracts between the Indianapolis Construction Company and the city of Indianapolis, for the construction of certain public improvements in said city.
The amended complaint was in three paragraphs. Appellant’s separate demurrers to each of these paragraphs, for want of facts, were overruled, and these rulings are separately assigned as error. The only errors presented go to the sufficiency of the complaint.
It is shown by each paragraph of the amended complaint, among other things, that the construction company and the city of Indianapolis entered into certain contracts, whereby the former was to make certain street improvements according to certain plans and specifications, and, among other things, was to pay all money due to any contractor or person furnishing material or labor for the making of such improvements; that to secure the faithful performance of these contracts on the part of the construction com*703pany, it gave bond, with appellant as surety thereon. It appears that appellee sold to said construction company certain materials, which were used by that company in making said improvements, and that it failed and refused to pay for the same. Appellant, in support of its contention, has submitted for our consideration several propositions of law, all bearing more or léss on one principal question, made to depend on whether, on the completion of the work, or the approval of the final assessment roll, the liability of appellant on its bond ceased and terminated.
All questions presented by this appeal, were presented, considered and decided adversely tq appellant by the Supreme Court in the case of Aetna Indemnity Co. v. Indianapolis, etc., Fuel Co. (1912), 178 Ind. 70, 98 N. E. 706, and on the authority of that case the judgment in this cause is affirmed.